--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

EPCYLON LICENSE AGREEMENT
(the “Agreement”)


BETWEEN EPCYLON TECHNOLOGIES INC., a company incorporated under the laws of
Nevada, having its principal place of business at 34, King Street East, Suite
1010, Toronto ON M5C 2X8, represented herein by Kyle Appleby, authorized
representative as he so declares;       (“ Epcylon “)         AND TACTEX ASSET
MANAGEMENT INC., a corporation incorporated under the Canada Business
Corporation Act, having its principal place of business at 481 Viger Street
West, Suite 200, Montreal, Quebec H2Z 1G6, represented herein by Mr. Liam
Cheung, authorized representative as he so declares;       (“Tactex”)    
(Tactex and Epcylon, individually a “Party” and collectively, the “Parties”)

PREAMBLE

WHEREAS Epcylon has developed and distributes the Stealth Console products (the
“Products”), which are trading tools that filter real-time market data to
generate market perception and sentiment visualization, as further described
under Schedule A;

WHEREAS Tactex is a registered portfolio and asset manager that engages in
discretionary management of assets on behalf of its clients;

WHEREAS Tactex wishes to utilize the Products within the structure of Tactex’s
existing asset management organization for use by its employees and portfolio
managers in the financial markets and Epcylon wishes Tactex to utilize its
Products;

1

--------------------------------------------------------------------------------

WHEREAS Tactex is a duly licensed portfolio manager in Quebec, Ontario, New
Brunswick, Alberta and British Columbia and is qualified to perform the
portfolio management of client accounts in full compliance with existing
regulatory requirements,

NOW THEREFOR, THE PARTIES AGREE AS FOLLOWS:

1.

Agreement

The preamble herein shall form an integral part of the present Agreement, as
though herein recited at length.

2.

Term and Territory

    2.1

This Agreement may be terminated by anyone of the Parties upon reception by the
other Party of a ninety (90) day written notice to that effect.

    2.2

Under the Agreement, Tactex is authorized to license and use the Products in
Canada.

    2.3

Each Party acknowledges that it does not have an exclusive arrangement and that
the other Party may have other agreements with regards to products similar to
those provided by the other Party’s counterparts.

    2.4

If terminated, Tactex agrees to immediately remit to Epcylon any and all
materials, documents, trademarks, intellectual property, provided with regards
to the Products.

    3.

Payment

    3.1

Tactex agrees to pay to Epcylon those fees and charges set forth in Schedule B
hereto.

    3.2

Tactex agrees to pay within thirty (30) days of its receipt of a detailed
invoice from Epcylon, all undisputed amounts owed to Epcylon under this
Agreement via electronic wire transfer to Epcylon’s bank account. Epcylon shall
prepare invoices each calendar quarter.

    4.

Training and Support

Epcylon agrees to provide Tactex with initial training sessions of up to three
(3) months with one of Epcylon’s Product experts at Epcylon’s offices in Toronto
at no charge. Epcylon shall also provide Tactex, at no extra charge, a telephone
support line service, available Monday to Friday, from 9 am to 5 pm during
normal trading days.

2

--------------------------------------------------------------------------------


5.

Software upgrades

Software upgrades relating to the Product will be automatically made available
to all of Tactex’s Product users at no charge.

6.

Tactex’s obligations


6.1

In connection with this Agreement, Tactex acknowledges and agrees to:


  a)

Use its best efforts to use Products in accordance with the terms of this
Agreement and to conform to the best of his abilities with the rules, policies
and instructions of Epcylon, and any and all applicable securities regulations;

        b)

Use the Products in compliance with all applicable laws with respect to the
activities contemplated by this Agreement;

        c)

Only use the intellectual property of Epcylon only in accordance of this
Agreement;

        d)

Notify Epcylon immediately when it has any actual knowledge of any violation of
its image or questionable use of Epcylon’s Intellectual Property or Products.


7.

Epcylon’s obligations

    7.1

Epcylon agrees as follows:


  a)

To provide Tactex with reasonable documentation and information, when required,
to enable Tactex to use the Products;

        b)

To comply with applicable regulatory and legal obligations.


8.

Intellectual Property

All work and materials, including all intellectual property, and any other
rights, including without limitation copyright, all rental and lending rights
thereto, which Tactex may have in and to the results and proceeds of the using
Products, shall vest irrevocably and exclusively with Epcylon, and are otherwise
hereby assigned to Epcylon as and when created. Tactex hereby waives in favor of
the Company any moral rights which it may have, if any, in and to any works,
materials, or services which it may provide or create under this Agreement.

9.

Confidentiality

    9.1

Each Party acknowledges that all information received by it from the other
Party, including but not limited to the content of this Agreement, as well as
information regarding the Products, or the clients of a Party or any other
information that either Party shall continue to receive are of a confidential
nature, which includes trade secrets, which are the exclusive property of the
Party disclosing such information (the “Confidential Information”).

3

--------------------------------------------------------------------------------


9.2

Each Party undertakes to use the Confidential Information received for the sole
purpose of this Agreement, in accordance with its terms and conditions and
undertakes to respect the confidential nature of the Confidential Information
for the Term and at all times after the termination of this Agreement.

    9.3

Each Party undertakes not to disclose the Confidential Information to a third
party, for any reason whatsoever, unless compelled to do so by law or by a court
order.

    9.4

Each Party agrees to use reasonable commercial efforts to return to the other or
destroy, on termination of this Agreement and upon the disclosing Party’s
written demand, the originals as well as any copies of any printed or electronic
Confidential Information received or provided by the disclosing Party that such
receiving Party may have in its possession and undertakes to keep no copies. It
is acknowledged by each Party that copies of Confidential Information retained
in electronic document archives or backups may be difficult to destroy or
return, and a Party hereto shall only be obligated to use reasonable efforts to
identify and destroy such information.

    9.5

Each Party shall be liable to the other for any damages, direct or indirect,
resulting from unauthorized use or disclosure of the Confidential Information or
breach of this Agreement through the fault or negligence of such receiving Party
and shall undertake full responsibility in accordance with this Agreement and
the applicable laws and regulations.


10.

Non-Compete

For the term of this Agreement and for a period of Two (2) years after its
termination, Tactex shall not be authorized to either directly or indirectly
offer, hire, cause to be hired or take away any partners or employees of
Epcylon.

11.

Liability

    11.1

With the exception of any liabilities arising under Section 12.2 hereof, Tactex
shall indemnify and hold harmless Epcylon, its directors, officers, employees
and authorized representatives against any and all claims, demands, suits or
loss, including all costs connected therewith, and for any damages which may be
asserted, claimed or recovered against or from Epcylon, its directors, officers,
employees and authorized representatives, which arises out of or is in any way
from a breach of Tactex’ obligations under this Agreement.

    11.2

Notwithstanding the foregoing or anything to the contrary, Epcylon hereby
represents and warrants to Tactex that the Products and/or any component thereof
(including without limitation any data or information) or Tactex's use of the
Product or any component thereof will not constitutes a misappropriation of, or
infringement upon, any patent, trademark or copyright of a third party. Epcylon
will indemnify, defend and hold Tactex, its directors, officers, employees or
agents harmless from and against any claim, suit or proceeding brought against
Tactex, its directors, officers, employees or agents alleging that the Products
or any component thereof (including without limitation any data or information
made available to Tactex hereunder) or Tactex’ use of the Product or any
component thereof (including without limitation any data or information made
available to Tactex hereunder) constitutes a misappropriation of, or
infringement upon, any patent or copyright of a third party. This section shall
survive any termination or expiration and non-renewal of this agreement.

4

--------------------------------------------------------------------------------


12.

General Provisions

    12.1

This Agreement may not be assigned by either Party hereto without the written
consent of the other, except to an affiliate of a Party or as part of any
corporate reorganization, including, without limitation, any merger,
consolidation acquisition or amalgamation in which all or substantially all of
its assets or equity ownership are transferred or as part of any sale of all or
substantially all of the capital stock or assets.

    12.2

This Agreement shall be binding upon the Parties, their respective heirs,
executives, successors and permitted assigns.

    12.3

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Québec and the laws of Canada applicable therein.

    12.4

The Parties hereby attorn the exclusive jurisdiction of the provincial and
federal courts located in the city of Montreal, Quebec in relation to all
disputes arising from the Agreement.

    12.5

This Agreement may be signed in counterparts and each such counterpart shall
constitute an original document and such counterparts, taken together, shall
constitute one and the same instrument.

    12.6

The Parties hereto expressly agree that the present Agreement as well as any
schedules shall be drafted in English only. Les parties ont expressément convenu
que ce contrat de même que tous les documents qui s’y rattachent soient rédigés
en anglais seulement.

    12.7

All notices required or permitted to be given under this Agreement shall be
given in writing and shall be delivered, either personally or by express
delivery service, to the Party to be notified. Notice to each Party shall be
deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either Party may designate, upon at
least ten (10) days written notice to the other Party.

5

--------------------------------------------------------------------------------

Duly signed in Montreal, this _________day of January 2016.

EPCYLON TECHNOLOGIES INC.   TACTEX ASSET     MANAGEMENT INC.                    
    Mr. Kyle Appleby   Mr. Liam Cheung Chief Financial Officer   President

6

--------------------------------------------------------------------------------

SCHEDULE A

DESCRIPTION AND SUMMARY OF PRODUCTS

The Stealth Console - Suited for the needs of the day-trader, the console uses
four signals to condense and visualize complex trends in the market giving the
user a clear trading advantage

Type of Platform Product Specs
Availability       1) Stealth Pro Stealth Console, API integration and direct
executions Now       2) Stealth Signal Stealth Console embedded in platform of
choice with additional technical indicators available ala carte Now            
3) Stealth Mobile White Jitney label the mobile Stealth trading Console and into
a account monitoring app Q1 2016       4) Stealth Analytics Stealth Console, No
execution Now

7

--------------------------------------------------------------------------------

Stealth Analytics

[exhibit10-1x8x1.jpg]


--------------------------------------------------------------------------------

Stealth Mobile

[exhibit10-1x9x1.jpg]


9

--------------------------------------------------------------------------------

SCHEDULE B

FEES AND CHARGES

Tactex shall pay to Epcylon, the fees and charges set forth below:

Pro user:      $499 per month CAD

Partial months shall be prorated. Tactex shall not be charged any fees or
charges until the Effective Date. The “Effective Date” shall mean the date upon
which Tactex commences using the Products to actively manage strategies for
clients as notified to Epcylon in writing, and shall specifically exclude any
implementation or training periods.

Tactex shall have the right to use data for up to 200 securities and have the
right to have multiple portfolio managers located in both Toronto and Montreal
using the Stealth products during the term of the agreement. Additional license
fees shall be charged by Epcylon to Tactex and shall be negotiated in good faith
between the parties, if, as, and when Tactex chooses to expand it’s use of the
Epcylon products.

Training and assistance with implementation will be at no charge to Tactex.

10

--------------------------------------------------------------------------------